DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 7/13/2022 has been entered.  Claims 1-2, 5-11, 13-14 and 16-17 remain pending in the present application. 
Claim Objections
Claim 10 is objected to because of the following informalities:  the limitation “a flex member fixed at each end that is fixed at each end” is grammatically incorrect.  Appropriate correction is required.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Applicant’s specification does not refer to the first bore being a countersunk bore as required by claims 2 and 11.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first and second securing features in claims 1 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Applicant defines the first and second securing features as a toothed slot and ratchet strap.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Crounse US 2017/0114928 (hereinafter Crounse) in view of Crounse US 2015/0114710 (hereinafter Crounse ‘710).
Re. Cl. 1, Crounse discloses: A cable hanger (Fig. 1), comprising: a first half (10, Fig. 1) including a main body (see 10, Fig. 1) with a first and second cable recesses (12 and 13, Fig. 1), a first bore (20, Fig. 1-2) located between the first and second cable recesses (see Fig. 1), and first securing features (18-19, Fig. 1); a second half (11, Fig. 1) including a main body (see 11, Fig. 1) with third and fourth cables recesses (see 12, 13 Fig. 3), a second bore located between the third and fourth recesses (see 20, Fig. 1-3), and second securing features (18-19, Fig. 1-3); wherein the first half is mated with the second half such that the first and third cable recesses form a first pocket for receiving and grasping a first cable (see Fig. 2-3), the second and fourth cable recesses form a second pocket for forming a second cable (see Fig. 2-3), and the first and second securing features engage to maintain the first half and the second half in a mated condition (see Fig. 2); wherein the first cable recess includes a flex member (15, Fig. 1) that resides within the first pocket and is positioned and configured to engage the first cable in the first pocket (see Fig. 2-3, when engaged with an associated cable).
Re. Cl. 5, Crounse discloses: the flex member is a first flex member (see Fig. 1 and Paragraph 0020, Lines 1-2), and further comprising second, third and fourth flex members positioned in, respectively, the second, third and fourth cable recesses (see Fig. 1-3).
Re. Cl. 8, Crounse discloses: in combination with a first cable captured in the first pocket (see 80, Fig. 2-3).
Re. Cl. 9, Crounse discloses: mounted to a cable ladder or antenna tower via a bolt inserted into the first bore in the first half (see Fig. 1-3 and Paragraph 0021 Lines 12-15; the hanger is capable of being mounted to various different surfaces including a cable ladder or antenna tower via a bolt in the same way as shown by 30 and 90 in Fig. 2).
Re. Cl. 1, Crounse does not disclose the flex member is fixed at first and second ends to an inner surface of the first recess.  Crounse ‘710 discloses a cable support member (10, Fig. 1) which includes a first recess (see Fig. 1 and 4, left half of 10 which 16, 17 span across) and a flex member (16, Fig. 1) that resides within the first pocket (see Fig. 1-4, left half of 10) and is fixed at a first and second end to an inner surface of the first recess (see opposing ends of 16 being fixed to the first recess, as seen in Fig. 1 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Crounse device to have its flex member fixed to the inner surface of the recess as disclosed by Crounse ‘710 since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Crounse in view of Crounse ‘710 as applied above, and in further view of Baginski US 5941483 (hereinafter Baginski).
Re. Cl. 2, Crounse does not disclose that the first bore is a countersunk bore.  Baginski discloses a cable hanger (Fig. 9) which is comprised of two identical halves (14 and 16) that attach together via a fastener (18, 20 Fig. 9) to secure cables there between (see 22 and 24, Fig. 9).  Re. Cl. 2, Baginski discloses the first bore (see 48/20, Fig. 6) is countersunk (see 48/20, Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bores of Crounse to be countersunk as disclosed by Baginski since Baginski states that such a modification needs but one hand to hold the clamp assembly and lines in position, while with the operator’s other hand the bolt is threaded into the nut and thereafter tightened to secure the entire assembly against the frame (Col. 3, Lines 48-53).  Such a modification would provide a simple assembly method.  Furthermore, by modifying the bores as presented above, the user would be able to secure either half to the supporting member interchangeably which would improve the usability of the device.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Crounse in view of Crounse ‘710 as applied above, and in further view of Izraeli US 3757031 (hereinafter Izraeli).
Re. Cl. 6, Crounse does not disclose the first securing features include a toothed slot, and wherein the second securing features include a ratchet strap.  Izraeli discloses a cable support (Fig. 2) comprised of two separable halves (22 and 24, Fig. 2) which secure together via first and second connecting features (50, 54 and 52, 56).  Re. Cl. 6, Izraeli discloses the first securing features (54 and 50, Fig. 2) include a toothed slot (see Fig. 2, toothed slot created by 54), and wherein the second securing features (52 and 56, Fig. 2) include a ratchet strap (see 52, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the holes and pegs (18-19) of Crounse with the securing features of Izraeli since Izraeli states that such a modification enables for rapid and convenient removal of the parts (Col. 1, Lines 60-66).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Crounse in view of Crounse ‘710 as applied above, and in further view of Kovac US 2007/0018057 (hereinafter Kovac).
Re. Cl. 7, Crounse does not disclose wherein the first and second halves comprise a polymeric material.  Kovac discloses it is known to form a cable hanger or clamp (10, Fig. 1) from polymeric material (Paragraph 0033, Lines 27-30).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Crounse device to be made from polymeric material as disclosed by Kovac since Kovac states that such a modification is preferred and can enable the device to be formed from injection molding (Paragraph 0033, Lines 27-30). Such a modification would enable the device to be manufactured in a relatively inexpensive but reliable manner.  
Claims 10, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Crounse in view of Crounse ‘710 in view of Kovac.
Re. Cl. 10, Crounse discloses: A cable hanger (Fig. 1), comprising: a first half (10, Fig. 1) including a main body (see 10, Fig. 1) with a first and second cable recesses, (12 and 13, Fig. 1) a first bore located between the first and second cable recesses (see 20, Fig. 1-3), and first securing features (18-19, Fig. 1); a second half (11, Fig. 1) including a main body (see 11, Fig. 1) with third and fourth cables recesses (12 and 13 on 11, Fig. 1), a second bore (20, Fig. 1) located between the third and fourth recesses (see Fig. 1), and second securing features (18-19 on 11, Fig. 1-3); wherein the first half is mated with the second half such that the first and third cable recesses form a first pocket for receiving and grasping a first cable (see Fig. 1-3), the second and fourth cable recesses form a second pocket for forming a second cable (see Fig. 1-3), and the first and second securing features engage to maintain the first half and the second half in a mated condition (see Fig. 2); wherein the first cable recess includes a flex member (15, Fig. 1 and Paragraph 0020 Lines 1-2) fixed at each end that resides within the first pocket (see Fig. 1, opposing ends of 15 are secured to the recess 12 and it resides within the pocket when supporting a cable) and is positioned and configured to engage the first cable in the first pocket (see Fig. 2-3).
Re. Cl. 13, Crounse discloses: the flex member is a first flex member, and further comprising second, third and fourth flex members positioned in, respectively, the second, third and fourth cable recesses (see Fig. 1-3).
Re. Cl. 16, Crounse discloses: in combination with a first cable captured in the first pocket (see 80, Fig. 2-3).
Re. Cl. 17, Crounse discloses: mounted to a cable ladder or antenna tower via a bolt inserted into the first bore in the first half (see Fig. 1-3 and Paragraph 0021 Lines 12-15; the hanger is capable of being mounted to various different surfaces including a cable ladder or antenna tower via a bolt in the same way as shown by 30 and 90 in Fig. 2).
Re. Cl. 10, Crounse does not disclose the flex member is fixed at each end that is fixed at each end to an inner surface of the first recess, wherein the cable hanger is formed of a polymeric material. Crounse ‘710 discloses a cable support member (10, Fig. 1) which includes a first recess (see Fig. 1 and 4, left half of 10 which 16, 17 span across) and a flex member (16, Fig. 1) that resides within the first pocket (see Fig. 1-4, left half of 10) and is fixed at a first and second end to an inner surface of the first recess (see opposing ends of 16 being fixed to the first recess, as seen in Fig. 1 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Crounse device to have its flex member fixed to the inner surface of the recess as disclosed by Crounse ‘710 since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations.
Re. Cl. 10, the combination of Crounse in view of Crounse ‘710 does not disclose Kovac discloses it is known to form a cable hanger or clamp (10, Fig. 1) from polymeric material (Paragraph 0033, Lines 27-30).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Crounse device to be made from polymeric material as disclosed by Kovac since Kovac states that such a modification is preferred and can enable the device to be formed from injection molding (Paragraph 0033, Lines 27-30). Such a modification would enable the device to be manufactured in a relatively inexpensive but reliable manner.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Crounse in view of Crounse ‘710 in view of Kovac as applied above, and in further view of Baginski.
Re. Cl. 11, Crounse does not disclose that the first bore is a countersunk bore.  Baginski discloses a cable hanger (Fig. 9) which is comprised of two identical halves (14 and 16) that attach together via a fastener (18, 20 Fig. 9) to secure cables there between (see 22 and 24, Fig. 9).  Re. Cl. 11, Baginski discloses the first bore (see 48/20, Fig. 6) is countersunk (see 48/20, Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bores of Crounse to be countersunk as disclosed by Baginski since Baginski states that such a modification needs but one hand to hold the clamp assembly and lines in position, while with the operator’s other hand the bolt is threaded into the nut and thereafter tightened to secure the entire assembly against the frame (Col. 3, Lines 48-53).  Such a modification would provide a simple assembly method.  Furthermore, by modifying the bores as presented above, the user would be able to secure either half to the supporting member interchangeably which would improve the usability of the device.  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Crounse in view of Crounse ‘710 in view of Kovac as applied above, and in further view of Izraeli.
Re. Cl. 14, Crounse does not disclose the first securing features include a toothed slot, and wherein the second securing features include a ratchet strap.  Izraeli discloses a cable support (Fig. 2) comprised of two separable halves (22 and 24, Fig. 2) which secure together via first and second connecting features (50, 54 and 52, 56).  Re. Cl. 14, Izraeli discloses the first securing features (54 and 50, Fig. 2) include a toothed slot (see Fig. 2, toothed slot created by 54), and wherein the second securing features (52 and 56, Fig. 2) include a ratchet strap (see 52, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the holes and pegs (18-19) of Crounse with the securing features of Izraeli since Izraeli states that such a modification enables for rapid and convenient removal of the parts (Col. 1, Lines 60-66).
Response to Arguments
Applicant's arguments filed 7/13/2022 have been fully considered but they are not persuasive. Re. Applicant’s argument that the term “securing features” is not intended to be interpreted under 35 USC 112(f), the Examiner recognizes that this is the Applicant’s wish.  However, Applicant has not amended the language to either include sufficient structure to modify the term or delete the generic placeholder.  As set forth above, Applicant’s options are to  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Since Applicant has done neither of the options, the claim limitations will still be interpreted as invoking 112(f).  The fact that the specification identifies different types of structures covered by the language has no effect on whether or not 112(f) is invoked.  Therefore, Applicant’s argument have been considered but are not persuasive. 
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632